Citation Nr: 1760555	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-02 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee.

2.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee.

3.  Entitlement to a separate compensable rating for instability and fatigue of the right knee.

4.  Entitlement to a separate compensable rating for instability and fatigue of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and L.B.


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran and L.B. testified before the Board.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination to determine the severity of his knees in April 2013.  Subsequent to that examination, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court in Correia interpreted 38 C.F.R. § 4.59 to establish additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or non-weight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the increased rating claims.

Further, regarding the claims for separate ratings for instability and fatigue, the Board notes that those claims are part and parcel of the increased rating claims.  See generally VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998) (separate ratings may be assigned for arthritis with painful motion and instability of the knee).  As such, and given that the new examination will likely offer testing with regard to instability and fatigue, the Board will defer adjudication of those matters.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected knee disabilities.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review.

The examiner should report the ranges of bilateral knee flexion and extension (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically answer the following question with respect to bilateral knee flexion and extension:

What is the extent of any additional limitation of bilateral knee motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The examiner should report if there is ankylosis of either knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of either knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his bilateral knee disabilities.

2.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

